Citation Nr: 9915519	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  94-38 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a pilonidal sinus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from June 1952 to June 1954.

This appeal arose from a November 1993 rating decision which 
denied the veteran's request to reopen his claim for 
entitlement to service connection for varicose veins of the 
right lower extremity and denied his claim for service 
connection for a pilonidal sinus.

The Board of Veterans' Appeals (Board), in a decision entered 
in January 1997, reopened the veteran's claim for service 
connection for varicose veins of the right lower extremity 
and remanded the claim for de novo review.  The claim for 
service connection for a pilonidal sinus was also remanded.  
In a February 1999 rating decision, service connection for 
varicose veins of the right lower extremity was granted.  The 
veteran's remaining claim was returned to the Board in April 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The claim of entitlement to service connection for a 
pilonidal sinus is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
pilonidal sinus is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The current record includes the veteran's service medical 
records as well as both VA and private medical records.  The 
veteran's service medical records reflect that on a January 
1952 pre-induction examination, a pilonidal sinus, not 
draining, was noted.  Service clinical records do not show 
that the veteran was treated for a pilonidal sinus during 
active duty.  On examination in June 1954 for separation from 
service, the pilonidal sinus was found to be asymptomatic.

A September 1954 medical examination report from Daniel M. 
Murphy, M.D., includes no findings which were related to a 
pilonidal sinus.  VA hospital records dated from October to 
December1954 reflect that the veteran was treated for several 
conditions.  No reference to treatment for a pilonidal sinus 
was noted.  David J. McCann, M.D., in a September 1992 
statement, indicated that he had been treating the veteran 
since July 1991 for several conditions , including 
cardiovascular and respiratory disabilities.  No reference to 
treatment for a pilonidal sinus was noted.

Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
38 U.S.C.A. § 1153 (West 1991) and 38 C.F.R. § 3.306(b) 
(1998) provide that clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.

Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In determining whether a claim is well grounded, 
the Board is required to presume the truthfulness of 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the veteran has requested that service 
connection be granted for a pilonidal sinus. The service 
medical records show that the pilonidal sinus was not 
draining when the veteran was examined previous to service 
and was asymptomatic when he was examined for discharge from 
active service.  The service medical records include no 
references to treatment for the pilonidal sinus and no 
treatment after his discharge from service is noted.  
Moreover, no physician has stated that the pilonidal sinus is 
currently present.

While the veteran contends that the pilonidal sinus got worse 
in service, he has submitted no medical evidence, such as a 
statement from a physician, that he currently has a pilonidal 
sinus.  Although the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).  Here, the veteran has not submitted 
any medical opinion or other medical evidence which supports 
his claim.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. § 5107.  Since this claim is not well 
grounded, it must, accordingly, be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. 
App. 384 (1995), Grivois v. Brown, 6 Vet. App. 136 (1994).  
As no competent evidence has been submitted demonstrating 
that the veteran currently has a pilonidal sinus which 
increased in severity during service, the claim for service 
connection is not well grounded, and must be denied.

As the foregoing explains the need for competent evidence of 
a current disability and a nexus to service, the Board views 
its discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disability.  Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Entitlement to service connection for a pilonidal sinus is 
denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

